IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JAMES COLLINS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2052

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed January 9, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

James Collins, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

WETHERELL, JAY, and WINSOR, JJ., CONCUR.